DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the parent U.S. Patent No. 11,258,749 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims 1, 12, 20 recite similar steps such as: receiving a input from a first device to initiate a group story…,associating a time window content is allowed…, enabling a second device to post content.  The instant independent claims recites a broader method by removing the second device was previously located within the geo-fence and the start and end time with a time window.


Instant Application
Parent 11,258,749 B2
1. A method comprising:

receiving, by one or more processors, input from a first client device that initiates a group story in relation to an event;


associating a posting window with the group story that defines a time window during which content is allowed to be associated with the group story; and



enabling a second client device to post content to the group story based on the posting window associated with the group story.
1. A method comprising: 

receiving, by one or more processors, input from a first client device that initiates a group story in relation to an event, the event associated with a start time and an end time; 

after the group story has been initiated, determining that a second client device was previously located within a geo-fence associated with a geographic location of the event between the start time and the end time; and 

enabling the second client device to perform a function in relation to content associated with the group story in response to determining that the second client device was previously located within the geo-fence between the start time and the end time.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-8, 12, 15-16, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanter et al. U.S. Patent Application Publication Number 2015/0013016 A1 (hereinafter Kanter).

As per claims 1, 12, 20, Kanter discloses a method comprising:
receiving, by one or more processors, input from a first client device that initiates a group story in relation to an event (see user creating a shared album, or group story as claimed, in relation to an event on page 4 section [0032] and see receiving a request by a user to create a shared album step 300 on page 5 section [0037] and Figure 3);
associating a posting window with the group story that defines a time window during which content is allowed to be associated with the group story (see present option step 310 for user to specify user to have authorized access to the shared album on page 6 section [0041] and see allowing user to modify content access based on content metadata such as time photo content was taken on page 6 section [0042] and see identified characteristics such as photos taken at set location and time on page 5 section [0038]); and
enabling a second client device to post content to the group story based on the posting window associated with the group story (see determining users authorized to access the shared album on page 4 section [0032] and see determining users with content item associated with the event based on same location and time on page 5 section [0038] and allow user to add the content to the shared album on page 5 section [0038]).

As per claims 4, 15, Kanter discloses the method of claim 1, further comprising:
receiving location data from the second client device that indicates a geographic location of the second client device: and
determining that the received location data of the second client device satisfies one or more parameters of the group story (see determining user device taking photo with location and time and determining content associated with the event on page 5 section [0038]).

As per claims 5, 16, Kanter discloses the method of claim 1, further comprising:
determining, based on an entity graph representing connections between a plurality of users registered with a messaging server system, that a first user, associated with the first client device, is within a threshold degree of connection with a second user associated with the second client device (see determining connection between users using an edge store 255 on page 4 section [0030] and see using user’s profile to determining connections and joined groups on page 3 section [0026]); and
causing the first client device to present a user interface element that enables the second user to submit given content to the group story (see interface to identify additional users to invite to access the shared album on page 4 section [0032]).

As per claims 7, 18, Kanter discloses the method of claim 1, further comprising:
receiving an access request from a third client device associated with a third user; and determining that the third user is authorized to view the group story (see determining that a user permitted to access content in the shared album who is not a member of the shared album on page 6 section [0043]).

As per claim 8, Kanter discloses the method of claim 7, wherein determining that the third user is authorized to view the group story comprises:
determining, based on an entity graph, that the third user is within a threshold degree of connection with a first user associated with the first client device (see determining connection between users using an edge store 255 on page 4 section [0030] and see using user’s profile to determining connections and joined groups on page 3 section [0026]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 19 are rejected under 35 U.S.C. 103 as being unpatentable Kanter et al. U.S. Patent Application Publication Number 2015/0013016 A1 (hereinafter Kanter), and further in view of O’Brien U.S. Patent Application Publication Number 2015/0350266 A1 (hereinafter O’Brien).

As per claim 9, Kanter do not disclose expressly method of claim 1, further comprising determining that the group story has remained inactive for a threshold period of time.
O’Brien teaches: determining that the group story has remained inactive for a threshold period of time (see determining an event 506 have been inactive for a sufficient duration of time on page 11 section [0131]).
Kanter and O’Brien are analogous art because they are from the same field of endeavor, social media content sharing system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to determining inactive threshold period of time.  The motivation for doing so would have been to determining cause to delete shared event from the server (see page 11 section [0131] in O’Brien).  Therefore, it would have been obvious to combine Kanter and O’Brien for the benefit of determining a threshold period of time to obtain the invention as specified in claim 9.

As per claims 10, 19, Kanter and O’Brien disclose the method of claim 9, further comprising:
deleting the group story in response to determining that the group story has remained inactive for the threshold period of time (see deleting the inactive event 506 after been inactive for a sufficient duration of time on page 11 section [0131] in O’Brien).  The motivation is same as claim above.

As per claim 11, Kanter and O’Brien disclose the method of claim 1, wherein the posting window begins at a start time of the event and ends at a threshold period of time following the end time of the event (see determining an active event start time with a specified end time period on page 2 section [0011] in O’Brien).  The motivation is same as claim above.

Allowable Subject Matter
Claims 2-3, 6, 13-14, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lieb et al. U.S. Patent Application Publication Number 2017/0093780 A1. Sharing content based on time windows to a shared album (see section [0088]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451